DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NASHIKA T. OGILVIE,
                             Appellant,

                                    v.

                         DUENNEE OGILVIE,
                             Appellee.

                              No. 4D21-3139

                              [July 14, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach; Maxine Cheesman, Jr., Judge; L.T. Case No. 502013DR012192.

   Nashika T. Ogilvie, West Palm Beach, pro se.

    Jonathan D. Wald of Law Office of Jonathan D. Wald, West Palm Beach,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.